Case: 1:18-cv-03669 Document #: 30 Filed: 04/09/19 Page 1 of 1 PagelD #:80

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS

EASTERN DIVISION
ELIAS GARCIA on behalf of himself, and all )
others similarly situated, )
)
Plaintiff, ) No. 18 CV 03669
)
v. )
)
TAX PROS LTD. d/b/a JACKSON HEWITT }
TAX SERVICE, )
)
Defendant.  )

SATISFACTION/RELEASE OF JUDGMENT
Plaintiff/Judgment Creditor Elias Garcia, by his attorneys, deems satisfied and releases
the Judgment entered on January 29, 2019, in his favor and against Defendant/Judgment Debtor
Tax Pros Ltd., d/b/a Jackson Hewitt Tax Service, in the amount of $5,000, plus $1,050 in fees.

Dated: April 9, 2019 /s/ Douglas Werman
Douglas Werman, Counsel for Plaintiff

ORDER

This matter coming on to be heard by agreement of the parties; the Court having been presented
with the above executed Satisfaction/Release of Judgment in connection with the judgment
entered on January 29, 2019, in this matter; and the Court having jurisdiction in this matter:

IT IS HEREBY ORDERED that the Judgment entered on January 29, 2019, against Defendant
Tax Pros Ltd., d/b/a Jackson Hewitt Tax Service is deemed satisfied and is hereby vacated.

Dated: April __, 2019 ENTER:

 

Judge
Atty No.: 6193303
Name: Arthur E. Rosenson
Atty for: Defendant
Address: 111 E. Wacker Dr., Suite 2620
City/State: Chicago, IL 60601
Telephone: 312/552-8100

 
